243 F.2d 391
Charles Lee OLIVER, Appellant,v.UNITED STATES of America, Appellee.
No. 5535.
United States Court of Appeals Tenth Circuit.
April 5, 1957.

Solbert M. Wasserstrom, Kansas City, Mo. (Lael S. DeMuth, Denver, Colo., and Francis L. Roach, Kansas City, Mo., were with him on the brief), for appellant.
John S. Pfeiffer, Asst. U. S. Atty., Denver, Colo. (Donald E. Kelley, U. S. Atty., Denver, Colo., was with him on the brief), for appellee.
Before BRATTON, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
This appeal presents a question concerning the validity of a search of mail matter made by Government agents. Defendant's wife deposited in the mail at Kansas City, Missouri, a package containing one and three-quarters ounces of heroin. After the mail matter had been deposited in the mails, Government agents opened the package and found the heroin. The package was then restored to its original condition and sent on to the defendant, as addressee, at Denver, Colorado. The agents at Denver were notified and arrested the defendant when the package was delivered to him at the Denver Post Office. Criminal proceedings were later instituted against him. Upon the trial of the case the heroin was admitted in evidence and the defendant found guilty and sentenced.


2
Defendant's wife was tried and convicted in Missouri upon the same charge. On appeal of the wife's case, the 8th Circuit held the search to be invalid. Oliver v. United States, 239 F.2d 818.


3
It is conceded that the question considered by the 8th Circuit is the same as that presented by this appeal. We are in agreement with the well-considered opinion of the 8th Circuit and for the reasons stated therein we hold the search to be invalid.


4
Judgment reversed.